  Case 2:20-bk-17433-VZ      Doc 41 Filed 09/14/20 Entered 09/14/20 11:16:36                  Desc
                              Main Document Page 1 of 6




                                                                    FILED & ENTERED

                                                                          SEP 14 2020

                                                                     CLERK U.S. BANKRUPTCY COURT
                                                                     Central District of California
                                                                     BY penning DEPUTY CLERK


                   UNITED STATES BANKRUPTCY COURT
         CENTRAL DISTRICT OF CALIFORNIA -- LOS ANGELES DIVISION
In re:                               Case No. 2:20-bk-17433-VZ

                                     Chapter 11
JONG UK BYUN,
                                     ORDER:
          Debtor(s)-in-Possession.
                                     (1) SETTING CONFERENCE ON STATUS OF
                                     REORGANIZATION CASE;

                                     (2) REQUIRING DEBTORS-IN-POSSESSION TO
                                     APPEAR AT STATUS CONFERENCE AND FILE
                                     REPORT ON STATUS OF REORGANIZATION CASE,
                                     OR FACE POSSIBLE (A) CONVERSION OF CASE TO
                                     CHAPTER 7; (B) DISMISSAL OF CASE; OR (C)
                                     APPOINTMENT OF TRUSTEE;

                                     (3) REQUIRING COMPLIANCE WITH STANDARDS RE
                                     EMPLOYMENT AND FEE APPLICATIONS;

                                     (4) GIVING NOTICE OF PROBABLE USE OF COURT-
                                     APPOINTED EXPERT WITNESS FOR CONTESTED
                                     VALUATION REQUESTS;

                                     (5) MANDATING USE OF FORMS FOR DISCLOSURE
                                     STATEMENT AND PLAN; and

                                     (6) ESTABLISHING PROCEDURE FOR (A) MOTION
                                     FOR ORDER APPROVING ADEQUACY OF
                                     DISCLOSURE STATEMENT; AND (B) MOTION FOR
                                     ORDER CONFIRMING PLAN

                                     Chapter 11 Status Conference Date
                                     Date: October 22, 2020
                                     Time: 9:30 a.m.
                                     Place: Courtroom 1368
                                             Roybal Federal Building
                                             255 E. Temple Street, Los Angeles, CA 90012




                                                  1
Case 2:20-bk-17433-VZ         Doc 41 Filed 09/14/20 Entered 09/14/20 11:16:36                 Desc
                               Main Document Page 2 of 6



       On August 17, 2020, JONG UK BYUN (“Debtor” or “Debtor-in-Possession”) filed a voluntary

chapter 11 bankruptcy case (the “Case”). Pursuant to 11 U.S.C. § 105(d) and to expedite the

disposition of the Case, establish early and continuing control so that the Case will not be protracted

because of lack of management and to discourage wasteful pre-confirmation activities, I ORDER

THE FOLLOWING:

                   I. DEBTOR’S STATUS REPORT: Contents, Filing, Service
       No later than October 8, 2020, the Debtor must file a report on the status of this Case (the

"Status Report") which includes a proof of service demonstrating that the Debtor served the Status
Report on the U.S trustee, all secured creditors, the holders of the twenty (20) largest unsecured

claims, all official committees (if any), and a judge’s copy. The Status Report must be supported by
admissible evidence in the form of declarations and supporting documents and must:

       A. Estimate for Filing Disclosure Statement and Plan, and Motion to Approve Adequacy of
Disclosure Statement. Provide an estimate of when the Debtor will file (1) a disclosure statement and
plan of reorganization (“Disclosure Statement and Plan”) and a motion for order determining adequacy

of disclosure statement (“Disclosure Statement Motion”), pursuant to 11 U.S.C. § 1125, FRBP 3016,
3017 and/or 3017.1, and 9014, and related LBR.
       B. Estimate for Filing Motion to Confirm Plan. Provide an estimate of when the Debtor will

file a motion for order confirming chapter 11 plan (“Confirmation Motion”), pursuant to 11 U.S.C. §
1129, FRBP 3018 and 9014, and related LBR.

       C. Objections to Claims. State whether deadlines should be set for filing proofs of claims and
for holding hearings on objections to claims and, if so, what should those deadlines be, taking into
account LBR 3003-1 and 3007-1;

       D. Debtor’s Duties. Disclose whether the Debtor has performed all of its duties under (1) 11
U.S.C. §§ 308 and 1116 (if applicable); (2) 11 U.S.C. §§ 521, 1106 and 1107; (3) FRBP 2015(a) and

4002, and (4) LBR 2015-2; and, if not, why not;




                                                    2
Case 2:20-bk-17433-VZ          Doc 41 Filed 09/14/20 Entered 09/14/20 11:16:36                Desc
                                Main Document Page 3 of 6



       E. Post-Petition Operations. Describe concisely (1) the post-petition operations of the Debtor,
including proposed or authorized use of cash collateral; (2) litigation in which the Debtor is involved
(if any); and (3) the status of the Debtor’s efforts to reorganize; and
       F. Professionals and Fee Budget. Disclose whether Debtor has hired -- or intends to hire --
any professionals and, if so, whether the professional's employment has been approved by the Court.
If such employment has not been approved, explain why. Provide a budget of estimated fees and

expenses to be incurred by the professionals employed at the expense of the estate; the budget must
include all of the information indicated in the “Instructions for the Professional Compensation and Fee

Budget” located on this court’s page of the court’s website, at www.cacb.uscourts.gov.

           (1) On Main Page—locate the red menu bar at the top, select JUDGES;
           (2) Under “JUDGE CONTACT LIST”, select HON. VINCENT P. ZURZOLO; and
           (3) Under the tab marked INSTRUCTIONS/PROCEDURES, download and print out
           the “Instructions for the Professional Compensation and Fee Budget”.



                           II. STATUS CONFERENCE: Date, Appearance
       I will conduct a status conference (“Status Conference”) on October 22, 2020 at 9:30 a.m. at

Ctrm 1368, Roybal Federal Building, 255 E. Temple Street, Los Angeles, CA 90012.
       A. Debtor Timely Files Status Report and Appears at Status Conference. If the Debtor timely

files and serves a Status Report (including serving a judge’s copy) and appears at the Status
Conference, I will ordinarily: (1) set deadlines for filing proofs of claim and for hearings to be held on

objections to claims; (2) set a deadline for entry of an order approving the Disclosure Statement
Motion; and (3) set a hearing on an order to show cause why this Case should not be converted to a
case under chapter 7 or dismissed if these deadlines are not met by the Debtor.

       B. Debtor Does Not Timely File Status Report and Appear at Status Conference. If the
Debtor does not timely file and serve a Status Report and appear at the Status Conference, then, at the
Status Conference I may order: (1) the appointment of a trustee pursuant to 11 U.S.C. § 1104(a); (2)
the conversion of the Case to one under Chapter 7 pursuant to 11 U.S.C. §§ 105(a) and 1112(b); or (3)
the dismissal of the case pursuant to 11 U.S.C. §§ 105(a) and 1112(b).
Case 2:20-bk-17433-VZ         Doc 41 Filed 09/14/20 Entered 09/14/20 11:16:36              Desc
                               Main Document Page 4 of 6



              III. STANDARDS FOR EMPLOYMENT AND FEE APPLICATIONS
       I have promulgated standards that I will apply in considering employment applications under
11 U.S.C. § 327 and fee applications under 11 U.S.C. §§ 330 and 331. The standards are set forth on
the Court’s website under “Notice of Amended Standards to be Employed in the Review of
Applications for Authorization of Employment on Employment of Professionals” and “Notice of
Standards to be Employed in the Review of Applications for the Allowance of Compensation and the

Reimbursement of Expenses”. (See paragraph I.F. above for instructions on how to access these
documents under the Instructions/Procedures tab.) Please carefully read and follow them before

preparing or filing any such applications.


                                   IV. VALUATION REQUESTS

       If a request for a valuation of collateral pursuant to 11 U.S.C. § 506(a) and FRBP 3012 is

made, and more than one party intends to provide admissible evidence regarding value, the court will

likely also require testimony of a court-appointed expert witness [FRE 706(a)]. The parties will

equally share the cost of this witness and must make payment within 30 days of receipt of a fee

statement from this expert witness. See LBR forms F 3012-1.MOTION.VALUATION and

F 3012-1.ORDER.VALUATION are useful.



        V. MANDATORY USE OF LBR FORMS FOR MOTIONS IN F 2081-2 SERIES

       Individual Debtors must use form motions and orders in the LBR forms F 2081-2 series.



       VI. DISCLOSURE STATEMENT AND PLAN CONFIRMATION PROCEDURE

       A. Disclosure Statement and Plan: General Requirements. All debtors, individual and non-

individual, must request orders approving disclosure statements pursuant to 11 U.S.C. § 1125 and

orders confirming a plan of reorganization pursuant to 11 U.S.C. § 1129 by motion within the meaning
Case 2:20-bk-17433-VZ         Doc 41 Filed 09/14/20 Entered 09/14/20 11:16:36                 Desc
                               Main Document Page 5 of 6



of FRBP 9013 and 9014. All motions must be supported by evidence admissible under the Federal

Rules of Evidence and in compliance with LBR 9013-1(i).

       B. Mandatory Forms

               1. Debtors who are Not Individuals. If the Debtor is not an individual, the Debtor

must use forms on Judge Zurzolo’s page of the court website for use by chapter 11 debtors who are not

individuals, including the combined form VZ CH11.DISCLRS.PLAN, the 2 related notices, the 2

related motions, and the 2 corresponding orders. (See paragraph I.F. above for accessing website

documents. Select the “Forms” link. Then. select the 7 links to these 7 forms.)

               2. Debtors who are Individuals. If the Debtor is an individual, the Debtor must use

forms on Judge Zurzolo’s page of the court website for use by chapter 11 debtors who are individuals,

including the combined form VZ CH11.IND.DISCLRS.PLAN, the 2 related notices, the 2 related

motions, and the 2 corresponding orders. (See paragraph I.F. above for instructions on how to

access documents on Judge Zurzolo’s page of the website. Select the “Forms” link. Then, select the

7 links to these 7 forms.)

       C. Motion to Confirm Plan. After granting a Disclosure Statement Motion, I shall:

               1. Set a hearing on a Confirmation Motion.
               2. Set a deadline for serving the approved disclosure statement and the notice of
               dates and deadlines that sets a hearing on the Confirmation Motion; and
               3. Set a deadline for creditors and equity security holders to transmit ballots
               and preliminary objections to the Confirmation Motion to the proponent of the
               plan and the proponent’s attorney.

       D. Notices of Hearings, Dates and Deadlines. Any notices, including notice of (a) hearing on

the Confirmation Motion, (b) the deadline for filing proofs of claim or interests, (c) the deadline for

filing and serving objections to the Confirmation Motion, and (d) the deadline for voting on the plan,

must be filed and served in accordance with FRBP 2002(b)-(d), (f)(11), (g)-(k), (p) and 3017-3020.
Case 2:20-bk-17433-VZ         Doc 41 Filed 09/14/20 Entered 09/14/20 11:16:36                  Desc
                               Main Document Page 6 of 6



       E. Confirmation Motion. The Confirmation Motion must be served upon the U.S. trustee, any

committee appointed under 11 U.S.C. § 1102, any party that has timely filed and served a preliminary

objection to confirmation by the ballot deadline, and any party that has voted against the Plan. A

judge’s copy must also be served as provided for in LBR 5005-2(d) and the Court Manual. The

Confirmation Motion must meet at least the following criteria:

          1. Evidence. The Confirmation Motion must be supported by evidence establishing that

the plan is confirmable under 11 U.S.C. § 1129; evidence must be admissible under the Federal Rules

of Evidence and in compliance with LBR 9013-1(c)(3) and 9013-1(i).

           2. Service. At least 21 days before the confirmation hearing, the Confirmation Motion

must be served on the U.S. trustee and on all creditors and equity security holders who have filed and

served on the Debtor a preliminary objection to confirmation and/or voted to reject the Plan; and

            3. Notice of Response Deadline. When serving the Confirmation Motion, the Debtor

must include notice of the Confirmation Motion that complies with LBR 9013-1(c)(2) and contains

notice that any party opposing the Confirmation Motion must file and serve its written opposition at

least 14 days before the confirmation hearing date [LBR 9013-1(f)] and that any opposition(s) must be

supported by admissible evidence that complies with LBR 9013-1(c)(3) and 9013-1(i).


       IT IS FINALLY ORDERED that failure to comply with any provision of this order may be
deemed consent to the conversion or dismissal of this case, or the appointment of a trustee.
                                                ###



     Date: September 14, 2020
